Exhibit 10.4 OPERATING AGREEMENT THIS AGREEMENT, made this 2nd day of February, 2012, between Four Star Oil Company, hereinafter designated as "Operator", and the signatory party or parties other than the Operator, hereinafter designated as "Non-Operator" or "Non-Operators." WITNESSETH: WHEREAS, the parties to this Agreement are owners of interests in that certain production/proration unit for the #1 Wells (the "Wells") on the Cecil Barlow lease, located in Caddo Parish, Louisiana reached an agreement to develop the Unit and operate the Well as hereinafter provided. 1. Definitions As used in this Agreement, the following words and terms shall have the meanings here ascribed to them. A. The words "party" and "parties" shall always mean a party or the parties to this Agreement. B. The parties to this Agreement shall always be referred to as "it" or "they" whether the parties be corporate bodies, partnerships, associations, or individuals. C. The term "oil and gas" shall include oil, gas, casinghead gas, gas condensate, and all other liquid or gaseous hydrocarbons, unless intent to limit the inclusiveness of this term is specially stated. D. The term "oil and gas interests" shall mean unleased fee and mineral interests in tracts of land lying within the Unit or Area of Interest that are owned by the parties to this Agreement. E. The term "Unit Area" shall refer to and include all of the lands, oil and gas leasehold interests and oil and gas interests intended to be developed and operated for oil and/or gas purposes under this Agreement. Such lands are described in Exhibit A. F. The words "equipment" and "materials" as used here are synonymous and shall mean and include all oil field supplies and personal property acquired for use in the Unit Area. All exhibits attached to this Agreement are made a part of the contract as fully as though copied in full in the contract. 2. Title Examination A. TITLE EXAMINATION: All abstracts and title shall be examined for the benefit of all parties by Operator's attorneys. A copy of each title opinion and of each supplemental opinion, if needed, and all final opinions shall be sent promptly to each party at their request. The opinion of the Operator's attorney concerning the validity of the title to each oil and gas interest and each lease, and the amount of interest covered thereby shall be binding and conclusive on the parties, but the acceptability of leases as to primary term, royalty provisions, drilling obligations and special burdens, shall be a matter for approval and acceptance by an authorized representative of each party. Each party shall pay his pro rata share of any legal fees incurred by Operator relating to preparation of title opinions, supplemental opinions and final opinions. B. FAILURE OF TITLE: Any defects of title that may develop shall be the joint responsibility of all parties and, if a title loss occurs, it shall be the loss of all parties, with each bearing its proportionate part of the loss and of any liabilities incurred in the loss. If such a loss occurs, there shall be no change in, or adjustment of, the interests of the parties in the remaining portion of the Unit Area or Area of Interest. C. LOSS OF LEASES FOR OTHER THAN TITLE FAILURE: If any lease or interest subject to this Agreement be lost through failure to develop or because express or implied covenants have not been performed, or if any lease be permitted to expire at the end of its primary term and not be renewed or extended, the loss shall not be considered a failure of title and all such losses shall be joint losses and shall be borne by all parties in proportion to their interests, and there shall be readjustment of interests in the remaining portion of the Unit Area. 3. Interests of Parties Unless changed by other provisions, all costs and liabilities incurred in operations under this contract shall be borne and paid proportionally and all equipment and material acquired in operations on the Unit Area shall be owned by the parties as their respective interests bear to the entire leasehold. All production of oil and gas from the Unit Area shall also be owned by the parties in the same manner subject to all royalties overriding royalties and production payments in the nature of an overriding royalty. 4. Operator of Unit Four Star Oil Company shall be the Operator of the Unit Area and shall conduct and direct and have full control of all operations on the Unit Area as permitted and required by and within the limits of this Agreement. It shall conduct all such operations in a good and workmanlike manner, but it shall not have responsibility for liabilities incurred, except as may result from gross negligence or from breach of the provisions of this Agreement. 2 5. Distribution of Revenue to Participants The Operator will collect all working interest owners' oil and gas revenue and deduct there from the cost of operating and maintaining the oil and gas properties. The remainder will then be distributed to each working interest owner monthly, proportionate to his working interest ownership in the oil and gas properties covered by this Agreement, notwithstanding any other provision to the contrary in this Agreement. 6. Employees The number of employees and their selection and the hours of labor and the compensation for services performed shall be determined by the Operator. All employees shall be the employees of the Operator. 7. Costs and Expenses Except as herein otherwise specifically provided, Operator shall promptly pay and discharge all costs and expenses incurred in the development and operation of the Unit Area, pursuant to this Agreement, and shall charge each of the parties hereto with their respective proportionate shares upon the cost and expenses basis provided in the Accounting Procedure attached hereto and marked Exhibit Two. If any provision in Exhibit Two should be inconsistent with any provision contained in the body of this Agreement, the provisions in the body of this Agreement shall prevail. Operator, at its election, shall have the right from time to time to demand and receive from the other parties payment in advance of their respective shares of the estimated amount of costs to be incurred in operations hereunder during the next succeeding month, which right may be exercised only by submission to each such party of an itemized statement of such estimated costs, together with an invoice for its share thereof. Each such statement and invoice for the payment in advance of estimated costs shall be submitted on or before the 20th day of the next preceding month. Each party shall pay to Operator its proportionate share of such estimate within fifteen (15) days after such estimate and invoice is received. If any party fails to pay its share of said estimate within this time, the amount due shall bear interest at the rate of ten percent (10%) per annum until paid. Proper adjustment shall be made monthly between advances and actual cost to the end that each party shall bear and pay its proportionate share of actual costs incurred, and no more. Operator has the right to charge up to a 300% penalty if funds are not paid. Without the consent of all parties, Operator shall not undertake any single project reasonably estimated to require an expenditure in excess of Fifteen Thousand Dollars ($15,000), except in connection with maintaining a lease, the drilling, reworking, deepening, completing, recompleting, or plugging back of which has been previously authorized by or pursuant to this Agreement; provided, however, that in case of explosion, fire, flood, or other sudden emergency, whether of the same or different nature, Operator may take such steps and incur such expenses as in its emergency to safeguard life or property, but Operator, as promptly as possible, shall report the emergency to the other parties. 3 8. Operator's Lien Operator is given a first and preferred lien on the interest of each party covered by this contract, and on each party's interest in oil and gas produced and the proceeds thereof, and upon each party's interest in material and equipment, to secure the payment of all sums due from each such party to Operator. In the event any party fails to pay any amount owing by it to Operator as its share of such costs and expenses or such advance estimate, Operator shall, as promptly as possible, report the emergency to the other parties. If all parties hereto cannot mutually agree upon the drilling, reworking, deepening or redrilling of any well or wells covered by this Agreement and jointly owned by all of the parties, any party or parties wishing to drill, rework, redrill, or deepen such a well or wells may give the other parties written notice of the proposed operations specifying the work to be performed, proposed depth, objective formation and the estimated cost of the operation. The parties receiving such a notice shall have ten (10) days after receipt of the notice within which to notify the parties wishing to do the work whether they elect to participate in the cost of the proposed operation. Failure of a party receiving such a notice to so reply to it within the period above fixed shall constitute an election by that party not to participate in the cost of the proposed operations. The entire cost and risk of conducting such operations shall be borne by the parties electing to participate in the proposed operation, such parties hereinafter referred to as "consenting parties" in the proportion that their respective interests bear to the total interest of all consenting parties.
